EXHIBIT 10.2

SUPPLEMENTAL INDENTURE

THIS SUPPLEMENTAL INDENTURE (this “Supplement”), dated as of December 6, 2007,
is between ION Media Networks, Inc., a corporation duly organized under the laws
of the State of Delaware (the “Company”), and The Bank of New York Trust
Company, N.A., a national banking association, as Trustee (the “Trustee”).

Preliminary Statements

The Company and the Trustee are parties to that certain Indenture, dated as of
May 4, 2007 (the “Indenture”), relating to the issuance of the Company’s 11%
Series B Mandatorily Convertible Senior Subordinated Notes due 2013 (the
“Series B Notes”). The Company and the Holders intended that the Series B Notes
would be mandatorily convertible into shares of common stock in certain
circumstances only following the one-year anniversary of the initial Issue Date
of the Series B Notes. Due to a scrivener’s error, the Indenture provides that
the conditions for mandatory conversion may be satisfied, and mandatory
conversion of the Series B Notes triggered, on the one-year anniversary of the
initial Issue Date of the Series B Notes if the conditions for mandatory
conversion occurred prior to such one-year anniversary. The parties hereto wish
to supplement the Indenture to cure the inconsistency between the terms of the
Indenture and the intent of the Company and the Holders.

Section 10.01(j) of the Indenture allows the Company and the Trustee to enter
into a supplemental indenture without the consent of the Holders to cure any
ambiguity, defect or inconsistency in the Indenture, provided such action will
not adversely affect the Holders. The Company hereby represents that the changes
contained herein are intended to cure the defect in the Indenture and will not
adversely affect the Holders.

Capitalized terms used herein but not defined shall have the meanings ascribed
thereto in the Indenture.

Agreement

In consideration of the purchase of the Securities by the Holders thereof, the
parties hereto agree, for the benefit of each other and for the equal and
ratable benefit of the Holders of the Securities, that the Indenture is hereby
supplemented as set forth below.

The definition of “Mandatory Conversion Event” in Section 1.01 of the Indenture
is deleted in its entirety and replaced with the following:

""Mandatory Conversion Event” means the earlier to occur, after May 4, 2008, of
(i) the date on which the last sale price for the Class A Common Stock or
Class D Common Stock, regular way, or, in case no such sale takes place on such
date, the average of the closing bid and asked prices, regular way, for the
Class A Common Stock or Class D Common Stock, in either case as reported in the
principal consolidated transaction reporting system with respect to the
principal national securities exchange on which the Class A Common Stock or
Class D Common Stock is listed or admitted to trading, or, if the Class A Common
Stock or Class D Common Stock are not listed or admitted to trading on any
national securities exchange, the last quoted price, or, if not so quoted, the
average of the high bid and low asked prices in the over-the-counter market, as
reported by the principal automated quotation system that may then be in use,
for the Class A Common Stock or Class D Common Stock for fifteen
(15) consecutive trading days is equal to or greater than the product of (x) the
Conversion Price as then in effect and (y) the Mandatory Conversion Factor; and
(ii) the issuance by the Company of Common Stock for aggregate gross proceeds
(before deduction of underwriting commissions and other expenses of sale) of not
less than $75,000,000 at an issue price per share not less than the product of
(x) the Conversion Price as then in effect and (y) the Mandatory Conversion
Factor, provided that if such issuance is made to a Purchasing Party, the
Designated Investment Bank shall have provided an opinion in customary form to
the Company to the effect that the issue price per share of the Company’s Common
Stock is equal to or greater than the fair market value of a share of its Common
Stock.”

The definition of “Mandatory Conversion Factor” in Section 1.01 of the Indenture
is amended by deleting the phrase “on or” in clause (i) of the definition.

The Trustee makes no representations as to the validity or sufficiency of this
Supplement. The statements herein are deemed to be those of the Company and not
of the Trustee.

This Supplement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, each of which when executed shall be
deemed an original but all of which taken together shall constitute one and the
same instrument.

Except as modified hereby, the Indenture, as previously supplemented by that
certain Supplemental Indenture, dated as of August 20, 2007, between the Company
and the Trustee, remains in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Supplement to be duly executed
as of the date and year first written above.

ION MEDIA NETWORKS, INC.

      By: /s/ Richard Garcia
 

Name:
  Richard Garcia



    Title: Senior Vice President and Chief
Financial Officer

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee

By: /s/ Geraldine Creswell
Name: Geraldine Creswell
Title: Assistant Treasurer


